In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00016-CV



           MACK GWEN JONES, Appellant

                           V.

       ILIANA GONZALEZ QUIROGA, Appellee



            On Appeal from the County Court
                 Titus County, Texas
                Trial Court No. C01990




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       The appellate record in this matter was filed February 8, 2017, making the appellant’s brief

originally due March 10. That deadline was extended once, on appellant’s motion, resulting in the

most recent due date of April 10. On April 5, the appellant filed a motion seeking a second thirty-

day extension of the deadline for filing his brief.

       We have reviewed both appellant’s second motion to extend the briefing deadline and the

record on appeal, and we find no compelling information to convince us that additional time to

prepare the brief in this matter is warranted. Consequently, appellant’s motion is overruled.

       By this order, we set the final deadline for filing appellant’s brief as May 10, 2017. This

order will further serve as notice under Rule 38.8 of the Texas Rules of Appellate Procedure that

should appellant fail to file a brief on or before May 10, this appeal will be dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1).

       IT IS SO ORDERED.



                                               BY THE COURT

Date: April 11, 2017




                                                  2